     Case 1:17-cv-08709-LTS-GWG Document 198 Filed 04/22/19 Page 1 of 27



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


TIMOTHY O’SULLIVAN, et al.,           )
                                      )
            Plaintiffs,               )
                                      )
v.                                    )   Civil Action No. 1:17-cv-08709-LTS-GWG
                                      )
DEUTSCHE BANK AG, et al.,             )
                                      )
            Defendants.               )
                                      )




            PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF
       PLAINTIFFS’ MOTION FOR LEAVE TO AMEND THEIR COMPLAINT




                           [ORAL ARGUMENT REQUESTED]
       Case 1:17-cv-08709-LTS-GWG Document 198 Filed 04/22/19 Page 2 of 27



                                                   TABLE OF CONTENTS
I.        Introduction ..........................................................................................................................1
II.       Overview of Case .................................................................................................................2
III.      Curing the Perceived Deficiencies .......................................................................................5
       A. Details of the Attacks ........................................................................................................5
       B. Secondary Liability ...........................................................................................................8
             1. Aiding and Abetting: Defendants’ General Awareness of their Role in
                Terrorism.....................................................................................................................8
             2. Conspiracy: Defendants’ Agreement ........................................................................17
       C. Primary Liability .............................................................................................................21
             1. Proximate Cause .......................................................................................................21
             2. Act of International Terrorism ..................................................................................23
       D. Commerzbank and the Orphans Project .........................................................................24
IV.       Conclusion .........................................................................................................................25
     Case 1:17-cv-08709-LTS-GWG Document 198 Filed 04/22/19 Page 3 of 27



    I.      Introduction

         The Court, in its March 28 Opinion & Order granting Defendants’1 motion to dismiss under

Fed. R. Civ. P. 12(b)(6), permitted Plaintiffs to move for leave to amend their Complaint. Doc.

195. Plaintiffs now request such leave pursuant to Fed. R. Civ. P. 15(a)(2). The rule provides that

a party may amend its pleading with “the court’s leave” and states courts “should freely give leave

when justice so requires.” Courts may deny leave to amend only when “there is a substantial reason

to do so.” Friedl v. City of New York, 210 F.3d 79, 87 (2d Cir. 2000). It is rare for leave to be

denied, especially when there has been no prior amendment. See Ronzani v. Sanofi S.A., 899 F.2d

195, 198 (2d Cir. 1990) (“When a motion to dismiss is granted, the usual practice is to grant leave

to amend the complaint.”); Foman v. Davis, 371 U.S. 178, 182 (1962) (“[O]utright refusal to grant

the leave without any justifying reason appearing for the denial is not an exercise of discretion”);

see also Ronzani, 899 F.2d at 198 (“Although the decision whether to grant leave to amend is

within the discretion of the district court, refusal to grant leave must be based on a valid ground.”).

         No amendment has yet been made—or attempted—in this case. Moreover, Plaintiffs have

identified each aspect of the Complaint the Court perceived to be deficient, as set forth in its

Opinion & Order.2 Pursuant to the Court’s March 28 Opinion and Order, Plaintiffs attached to

their Motion to Amend as Exhibit A their Proposed Amended Complaint. Attached to Plaintiffs’

Motion to Amend as Exhibit B is a blackline of that proposed complaint against the original

Complaint filed in the instant action. Attached as Exhibit C to Plaintiffs’ Motion to Amend is a



1   The Court did not dismiss Plaintiffs’ claims against Defendant Bank Saderat.
2   Plaintiffs respectfully disagree with the reasoning set out in the Court’s order of dismissal,
including the Court’s legal analysis and its conclusion that the Complaint is deficient. Plaintiffs
seek to amend the complaint in order to address what the Court views as deficiencies in the
Complaint under the legal framework adopted by the Court. In so doing, Plaintiffs do not waive
any challenge to the legal analysis or other conclusions in the order of dismissal.

                                                  1
     Case 1:17-cv-08709-LTS-GWG Document 198 Filed 04/22/19 Page 4 of 27



Proposed Order Granting Plaintiffs’ Motion to Amend. What follows is a summary explanation of

how the proposed Amended Complaint addresses and cures those perceived deficiencies, along

with example citations to the relevant amendments. In addition, Plaintiffs attach to their Amended

Complaint certain exhibits, including declarations of individuals with expert knowledge in and

understanding of the banking industry. These exhibits provide strong support for the factual

allegations in the proposed Amended Complaint and demonstrate the plausibility of Plaintiffs’

legal claims against Defendants.

    II.      Overview of Case

          This case arises out of 53 terrorist attacks 3 committed in Iraq between 2003 and 2011 that

targeted U.S. soldiers serving as part of the U.N.-authorized peacekeeping mission designed to

stabilize the country and establish a democratic government. Plaintiffs include soldiers who were

injured and killed in those attacks and their family members. Defendants are the banks that

knowingly or with reckless disregard provided financing to the designated Foreign Terrorist

Organizations (FTOs) that committed, planned, and authorized the attacks. This lawsuit seeks to

hold Defendants liable under the Anti-Terrorism of 1992 (the “ATA”), 18 U.S.C. § 2331 et seq.,

as amended by the Justice Against Sponsors of Terrorism Act (“JASTA”), Pub. L. No. 114-222,

130 Stat. 852 (Sept. 28, 2016) (codified in part at 18 U.S.C. § 2333(d)(2)), for the injuries and

deaths caused by the terrorist attacks.

          JASTA was enacted by Congress “to provide civil litigants with the broadest possible

basis, consistent with the Constitution of the United States, to seek relief against persons, entities,



3  Plaintiffs’ original Complaint included 55 attacks. One client (Ioan Kelemen) has been
removed from the Amended Complaint, and two original attacks (those involving Antonio
Martinez Frederick and Wyman Harrell Jones) have been combined into one, as they were
subsequently confirmed to be the same attack.

                                                   2
     Case 1:17-cv-08709-LTS-GWG Document 198 Filed 04/22/19 Page 5 of 27



and foreign countries, wherever acting and wherever they may be found, that have provided

material support, directly or indirectly, to foreign organizations or persons that engage in terrorist

activities against the United States.” JASTA § 2(b). The terrorist acts that resulted in Plaintiffs’

injuries/deaths were substantially funded by Iran using U.S. Dollars (USD), and Defendants, all

global financial institutions entrusted to prevent terrorism financing, knowingly facilitated Iran’s

and FTOs’ much-needed illegal access to USD so that it could systematically target and kill

Americans serving in Iraq between 2003 and 2011.

       Plaintiffs filed their Complaint (Doc. 1) on November 9, 2017. Defendants filed their

motions to dismiss on March 2, 2018 (Docs. 102–105, 107), Plaintiffs filed their opposition brief

on May 2, 2018 (Doc. 119), Defendants filed their replies on June 1, 2018 (Docs. 133–137), and

Plaintiffs filed a sur-reply with the Court’s permission on July 2, 2018 (Docs. 145, 146). The Court

issued its ruling on the motions to dismiss on March 28, 2019, granting Defendants’ motion under

Fed. R. Civ. P. 12(b)(6) and permitting Plaintiffs to move for leave to amend their Complaint.

       For decades, international banks, including the Defendants in this case, have been aware

that money laundering is necessary for terrorist organizations to fund and carry out their

operations. This case seeks to hold Defendants liable based on their support of Iran and its Agents

and Proxies. Defendants entered into and participated in a conspiracy with Iran and its Agents and

Proxies to provide material support for, and to commit, international terrorism. The Conspiracy

was led by Iran, who along with the other members of the terrorism network, including Defendants,

shared the goal of sustaining and advancing Iran’s international terrorism campaigns. Defendants

participated in the Conspiracy for financial gain.

       Defendants, knowing the type of USD transfers they performed on behalf of sanctioned

Iranian entities were illegal and the money used for illegitimate purposes, devised clever—and



                                                  3
     Case 1:17-cv-08709-LTS-GWG Document 198 Filed 04/22/19 Page 6 of 27



fraudulent—ways of evading U.S. laws and the U.S. government’s mechanisms of counter-

terrorism enforcement. They intentionally disguised financial payments to and from USD-

denominated accounts and conducted illicit trade-finance transactions on Iran’s behalf. By doing

so, Defendants provided the billions of dollars of support Iran needed to fund its terrorism

campaign in Iraq that U.S. sanctions would otherwise have denied them. Collectively, they gained

business worth hundreds of millions of dollars. Among other things, Defendants participated in

the Conspiracy by agreeing to alter, falsify, and omit information from bank-to-bank payment

orders in order to:

       1. Conceal sanctioned Iranian entities’ dollar-denominated financial activities and
          transactions from detection, scrutiny, or monitoring by U.S. regulators, law
          enforcement, and/or depository institutions;

       2. Facilitate illicit transactions totaling:

               a. at least $50 million USD for the benefit of Hezbollah;

               b. at least $100 million in USD funds for the direct benefit of the IRGC and
                  billions in USD funds for the benefit of the NIOC, then controlled by the IRGC;

               c. more than $60 million on behalf of IRISL, including over 150 “stripped”
                  transactions after IRISL was designated a SDN;

               d. tens of millions of dollars on behalf of MODAFL, the IRGC, Mahan Air and
                  other instrumentalities of Iranian state-sponsored terror to further numerous
                  violations of the U.S. trade embargo against Iran, conceal Iran’s efforts to evade
                  U.S. sanctions, and enable Iran’s acquisition from the United States of goods
                  and technologies prohibited by U.S. law to be sold or transferred to Iran,
                  including components of IEDs deployed against Coalition Forces in Iraq; and

       3. Enable Iran, the Iranian Bank Co-conspirators (including Defendant Bank Saderat Plc),
          the IRGC, MOIS, Hezbollah, the Special Groups, and Al Qaeda, Ansar al Islam to plan
          for, conspire to, and perpetrate acts of international terrorism under 18 U.S.C. §
          2331(1); homicides, attempted homicides, or conspiracies to commit homicide under
          18 U.S.C. § 2332(a)-(c); bombings using destructive devices under 18 U.S.C. § 2332a;
          bombings and attempted bombings under 18 U.S.C. § 2332f; engaging in terrorist
          activity under 18 U.S.C. § 1189(a)(3)(B)(iii)-(iv); and/or engaging in terrorism under
          22 U.S.C. § 2656f.



                                                      4
     Case 1:17-cv-08709-LTS-GWG Document 198 Filed 04/22/19 Page 7 of 27



          The Western Bank Defendants admitted to willfully evading U.S. laws and regulations,

conducting illicit trade-finance transactions, and intentionally disguising financial payments to and

from USD-denominated accounts. The Western Bank Defendants further admitted to laundering

billions of dollars on behalf of Iran and Iran-sanctioned entities. Additionally, the Amended

Complaint alleges the Iranian bank defendants committed acts of international terrorism by

providing material support directly to FTOs.

          The Amended Complaint clearly demonstrates Defendants’ knowledge that the material

support they were providing to Iran and its Agents and Proxies were being used, at least in part, to

fund terrorism. The fact Defendants may not have known when such funds were going to be used

to commit acts of international terrorism or against whom such acts of international terrorism were

going to be perpetrated is of no consequence when determining whether Defendants are liable to

Plaintiffs in this action. What is of consequence is the fact Defendants were fully aware they were

providing material assistance to Iran, a state sponsor of terror, and that such funds likely would be

used in the very types of acts of international terrorism at issue in this case. More to the point, the

Amended Complaint alleges, and case law supports, the Western Bank Defendants did not have to

meet or deal directly with, or even know the identity of, the specific conspirator(s) who committed

the final violent act(s) of terrorism to be liable under § 2333(d). Rather, it is enough that they

conspired with members of the terrorism network that were responsible for any act of international

terrorism along the causal chain culminating in the final terrorist attack. Plaintiffs’ Amended

Complaint addresses these issues. See Amended Complaint, Section V.

   III.      Curing the Perceived Deficiencies

             A. Details of the Attacks

          In its March 28 Opinion & Order, the Court focused upon several perceived deficiencies



                                                  5
     Case 1:17-cv-08709-LTS-GWG Document 198 Filed 04/22/19 Page 8 of 27



in Plaintiffs’ attack-specific allegations related to the identity of, and involvement of, specific

FTOs in the attacks that injured (in some cases, killed) Plaintiffs. See, e.g., Op. & Order, Doc. 195,

pp. 3, 4, and 12. In their Amended Complaint, Plaintiffs have now specifically identified the FTOs

that allegedly committed, planned and/or authorized each attack. See, e.g., Amended Complaint,

Section VII. Additionally, Plaintiffs have added and cited to public information or recently de-

classified information proving (or at least supporting a reasonable inference) that Iran, through its

FTO proxies, materially supported each of the terrorist attacks at issue. This includes additional

factual allegations about Iran’s connections to and support of FTOs Hezbollah, al Qaeda, Ansar al

Islam, and Kata’ib Hezbollah, as well as FTO Hezbollah’s command and control over the Iraq-

based terror groups Jayesch al Mahdi (“JAM”) and Asa’ib Ahl al Haq (“AAH”)—which means

JAM and AAH were in fact agents of Hezbollah when they perpetrated the relevant terrorist

attacks. See, e.g., id. at Section IV(9-15). Because those attacks were committed by Hezbollah’s

agents at Hezbollah’s direction, those attacks were (legally speaking) committed by Hezbollah

with its authorization. Cf. Op & Order, Doc. 195, p. 19 n.13 (“The Court notes, however, that to

the extent that Plaintiffs’ JASTA claims are premised upon attacks committed by JAM and AAH,

the claims must be dismissed because neither group is alleged to be a designated FTO pursuant to

8 U.S.C. § 1189, and the Complaint alleges no facts from which the Court can infer that an FTO

like Hezbollah otherwise planned or authorized those attacks.”).

       Plaintiffs have also corrected some locations and dates of attacks (based on newly acquired

information), as well as other facts related to the terrorist attacks, further supporting inferences

related to the FTOs’ involvement in the attacks. See, e.g., Amended Complaint, Section VII. This

includes facts supporting or showing the type of Iranian munitions used in the attack and (where

pertinent) the specific tactics, techniques and procedures (TTPs) used to carry out the attacks.



                                                  6
     Case 1:17-cv-08709-LTS-GWG Document 198 Filed 04/22/19 Page 9 of 27



Those TTPs are unique to specific Iranian-backed FTOs and taught by FTO Hezbollah and the

IRGC-QF to Iraqi (or other foreign) militants in training camps in Iran. These amendments also

demonstrate the attacks occurred in areas that were either strategically important to Iran’s terrorism

strategy and its overall goal of killing Americans and sowing discord in the region. The

amendments also plausibly and specifically allege that the attacks occurred in or originated from

known havens or staging areas for Iranian-backed FTOs. See id.

       The Court acknowledged in its Opinion & Order that, “based upon Plaintiffs’ allegations

that the attacks were committed using Iranian-manufactured weapons,” “that Iran has provided

funding and weapons to Hezbollah, a designated FTO,” and “that Hezbollah trains and supports

Iraqi terrorist groups,” the subject terrorist attacks were committed, planned, or authorized by

FTOs. Op. & Order, Doc. 195, p. 19 n.13. The Amended Complaint adds further detail connecting

the terrorist attacks to FTOs, including (in particular) the attacks carried out by JAM and AAH

operatives, who, as already noted, were acting as agents of Hezbollah.

       These plausible allegations also support and demonstrate not only that Iran, through its

FTO proxies, was engaged in a massive campaign to attack and kill Americans in Iraq (including

Plaintiffs), but also that this terrorist activity was occurring at the exact same time as Defendants’

illegal facilitation of Iran’s and Iranian-SDNs’ violation of counterterrorism sanctions and illegal

access to USD and dual-purpose goods. These allegations also show that Iran’s reliance upon and

use of FTO terrorist proxies in Iraq was being addressed publicly by the media, and the U.S.

Departments of Defense, State, and the Treasury, and that, in their unique position, Defendants

were fully aware of such activities.




                                                  7
    Case 1:17-cv-08709-LTS-GWG Document 198 Filed 04/22/19 Page 10 of 27



           B. Secondary Liability

               1. Aiding and Abetting: Defendants’ General Awareness of their Role in
                  Terrorism

       JASTA imposes secondary liability on those who aid and abet or conspire with a person

who commits any of these acts of international terrorism, so long as the plaintiff’s injury arose

from (i.e., was proximately caused by) 4 the act of international terrorism and an FTO planned,

committed, or authorized the act of international terrorism. Plaintiffs’ injuries in this case arose

from acts of international terrorism, including the attacks themselves and the separate and distinct

acts of international terrorism of providing money, weapons, and supplies to FTOs. The acts of

providing money, weapons, and supplies to the FTOs were authorized by the FTOs and committed

by Iranian banks and their customers: IRGC; Quds Force; Mahan Air; IRSL; and others.

       The Court acknowledged that, to be liable for aiding and abetting, “a defendant need not

know of or intend to bring about the specific attacks at issue.” Op. & Order, Doc. 195, p. 22. The

Court nevertheless dismissed Plaintiffs’ aiding-and-abetting claim because—the Court found—

the Complaint did not allege Defendants were “generally aware” that by “providing financial

services” they were “thereby playing a ‘role’ in an FTOs violent or life-endangering activities.”

Id. The Amended Complaint adds allegations demonstrating Defendants’ general awareness they


4   In the context of primary liability, the proximate causation issue is whether a defendant’s
conduct proximately caused a plaintiff’s injury. By contrast, secondary liability, especially for
aiding and abetting or conspiracy, focuses on the relationship between the defendant and the
persons who committed the acts of international terrorism. In Linde, the Second Circuit recognized
this distinction: “[T]he substantiality inquiry for causation is not identical to the substantiality
inquiry for aiding and abetting.” Linde v. Arab Bank, PLC, 882 F.3d 314, 330 (2d Cir. 2018).
“Causation focuses on the relationship between an alleged act of international terrorism and a
plaintiff’s injury. By contrast, aiding and abetting focuses on the relationship between the act of
international terrorism and the secondary actor’s alleged supportive conduct.” Id. at 330-31
(citations omitted). Plaintiffs have plausibly alleged the acts of international terrorism of providing
material support to FTOs was not appropriate conduct for international financial institutions and
proximately caused Plaintiffs’ injuries.

                                                  8
    Case 1:17-cv-08709-LTS-GWG Document 198 Filed 04/22/19 Page 11 of 27



were intentionally undertaking a role in Iran’s material support for terrorism, as well as the

substantial assistance the Western Bank Defendants provided to the Iranian banks and their

customers in transferring money, weapons, and supplies to FTOs. The pertinent allegations can be

found in Section VI of the Amended Complaint.

       For example, the Amended Complaint alleges, based upon official statements from the U.S.

Department of the Treasury, that between September 11, 2001 and 2011, the Iranian banks and the

IRGC’s Quds Force transferred at least $2 billion dollars to Hezbollah (more recent reports from

the Treasury indicate that number might be as high as $7 billion). Plaintiffs further allege that,

before reaching Hezbollah, the transfers had to pass through a New York clearing bank (here, the

Western Bank Defendants) because all transactions involving U.S. dollars must pass through New

York and be subjected to filters imposed by the Office of Foreign Assets Control (OFAC).5 To

ensure transactions related to terrorist financing passed through the OFAC filters without the funds

being seized, the Iranian banks needed the assistance of the Western Bank Defendants. The

Western Bank Defendants participated in the overarching Conspiracy with Iran and the Iranian

banks by, among other things, committing fraud, falsifying financial documents, and concealing

the identities of the Iranian banks and their customers.

       The Amended Complaint further adds new factual allegations describing how Defendants

filled this critical and necessary role. Specifically, the Iranian banks would send a wire transfer or

payment instructions to the Western Bank Defendants. The Western Bank Defendants falsified the


5   Essentially, the OFAC filters work by automatically applying search terms to the financial
documents associated with wire transfers. When Iranian banks and entities were allowed to take
advantage of the U-Turn exception (prior to 2008), if the names of an Iranian bank or entity were
found, the transaction would be stopped and scrutinized by OFAC anti-money laundering and
counter-terrorism regulators. If the regulators determined the transaction to be legitimate and not
related to terrorist financing, the transaction would be successfully processed. If the transaction
was suspicious for terrorism financing, the funds would be seized.

                                                  9
    Case 1:17-cv-08709-LTS-GWG Document 198 Filed 04/22/19 Page 12 of 27



financial documents and trained the Iranian banks on how to falsify the documents on their end.

Defendants then sent the falsified wire transfers and payment instructions to a New York

correspondent account. Because the financial documents were falsified and the names of the true

parties and beneficiaries to the transactions were concealed, the transactions passed through the

OFAC filters without being flagged—and were never scrutinized by OFAC’s anti-money

laundering and counter-terrorism regulators. Additionally, the Iranian banks and their customers

used the exact same fraudulent scheme to purchase and transport weapons, airplanes, and

equipment for manufacturing EFPs.

       The Amended Complaint cites the Factual Statements in the Deferred Prosecution

Agreements in which all Western Bank Defendants admitted their fraudulent conduct. As

described in the Factual Statements, the Western Bank Defendants “violated New York State Penal

Law Sections 175.05 and 175.10, which make it a crime to, ‘… defraud ... (i) make or cause a false

entry in the business records of an enterprise ... or (iv) prevent the making of a true entry or cause

the omission thereof in the business records of an enterprise.’”6 Thus, all the Western Bank

Defendants have admitted to committing fraud and falsifying financial documents for Iranian

banks and their customers during the exact same time period the fraudulent transfers—totaling

over $2 billion—were sent to Hezbollah. If Defendants believed any of these transactions were

legal and the funds being provided by the Western Bank Defendants were not being used for

terrorist, or even potential terrorist, activities, then there would have been no need for the Western

Bank Defendants to commit fraud and subsequently admit to such fraud—because there was a

legal way to transmit money for legitimate purposes to Iran: the U-Turn exemption. It is more than

plausible that the Western Bank Defendants committed the systemic fraud so Iran could send this


6   See Amended Complaint, ¶ 1667.

                                                 10
    Case 1:17-cv-08709-LTS-GWG Document 198 Filed 04/22/19 Page 13 of 27



money to Hezbollah. In fact, after a decade of investigations and criminal prosecutions by the

Department of Justice and the New York State Department of Financial Services, there are no

other plausible suspects.

       To further address the Court’s identified deficiencies, the Amended Complaint describes

the regulations implemented in response to the September 11, 2001 terrorist attacks. In particular,

the Financial Action Task Force’s (“FATF”) Special Recommendations on Terrorist Financing

were published on October 31, 2001. FATF President, Clarie Lo, stated: “Implementation of

these Special Recommendations will deny terrorists and their supporters access to the

international financial system.”7

       The Amended Complaint alleges Defendants were legally required to assume a role in the

prevention of terrorist financing—and the Amended Complaint cites specific facts demonstrating

the Western Bank Defendants recognized this role. See, e.g., Amended Complaint, Section VI(3).

For example, on October 10, 2001, Matthew King, a member of HSBC Group’s Audit Department,

wrote: “[T]hings have changed since September 11” and because of concern that HSBC might

“process a payment which turns out to be connected to terrorism,” stated, “the routes

traditionally used to avoid the impact of US OFAC sanctions may no longer be acceptable.”8 On

October 8, 2002, Gary Boon, one of HSBC-Middle East’s account relationship managers for Iran,

stated “HBEU have [sic] to comply with the FATF regulations soon, which means full

disclosure for all MT100/Mt103 payments from all banks.” 9 On November 14, 2002, HSBC-

London’s Multicurrency Payments Department Head, Malcolm Eastwood, stated, “under FATF




7   See Amended Complaint, ¶ 1670.
8   See id. at ¶ 1679.
9   See Amended Complaint, ¶ 1679.

                                                11
     Case 1:17-cv-08709-LTS-GWG Document 198 Filed 04/22/19 Page 14 of 27



principles we should not be amending these payments instructions.”

        Defendants were not only aware of the FATF Special Recommendations on Terrorist

Financing; they used the new counter-terrorism regulations which adopted the FATF

recommendations as a business opportunity. Instead of fulfilling their legal role in the prevention

of terrorist financing, the Amended Complaint alleges Defendants made an intentional decision to

put profits over their duties to ensure they were not funding terrorism:

        “[T]here is substantial income opportunity to sell a USD payments proposition
        to Iranian banks in view of the impending FATF regulations ... The
        [requirements of the] new regulations … increases the risk of Iranian payments
        being held in the USA as they may fall foul of the OFAC regulations. The Iranian
        Banks have now prioritized this issue and are now actively seeking a solution
        from their banks, including HSBC.10

        In putting this business plan in place, one HSBC employee stated: “A further wrinkle is

FATF Special Recommendation 7, which calls for accurate and meaningful originator

information.”11 Indeed, Special Recommendation on Terrorist Financing 7 is titled “Wire

Transfers,” and states:

        [E]nsure that financial institutions . . . include accurate and meaningful
        originator information (name, address and account number) on funds transfers
        and . . . conduct enhanced scrutiny of and monitor for suspicious activity funds
        transfers which do not contain complete originator information (name, address
        and account number).12

        Special Recommendation on Terrorist Financing 7 was “developed with the objective of

preventing terrorists and other criminals from having unfettered access to wire transfers for

moving their funds and for detecting such misuse when it occurs.”13 This point is underscored in



10   See id.
11   See id. at ¶ 1682.
12   See id. at ¶ 1684.
13   See Amended Complaint, ¶ 1684.

                                                12
     Case 1:17-cv-08709-LTS-GWG Document 198 Filed 04/22/19 Page 15 of 27



the Amended Complaint: by committing fraud for Iranian banks and their customers and

deliberately not including “accurate and meaningful originator information” on the wire transfers,

the Defendants were not merely evading economic sanctions, but rather knowingly giving

“terrorists . . . unfettered access to wire transfers.” 14 This awareness is exemplified by an HSBC

email, dated July 4, 2007:

           [T]he whole concept of filtering of payments . . . was to ensure that we as a
           Bank are not conducting business with known terrorists . . . . It is therefore
           critical that we know who the transaction is ultimately between and this is not
           masked by funds passing between a multitude of intermediary banks and third
           parties.”15

           But while the Western Bank Defendants were committing fraud, and especially after

teaching the Iranian banks how to falsify the financial documents in advance, the Western Bank

Defendants knew nothing was stopping the terrorists from having unfettered access to wire

transfers. This awareness is exemplified by an HSBC email, dated July 11, 2001:

           HBUS will not be able to confirm whether or not the underlying transaction actually
           meets the "U-Turn" requirement. . . . In an effort to facilitate "straight-through
           processing", it now appears that HBEU will train Bank Melli on formatting the
           payments and that we will be relying on Bank Melli to ensure that only
           qualifying payments are processed through HBEU's account with HBUS.16

Furthermore, as documented in an email from November 11, 2003, HSBC provided “periodic”

updates to the Iranian banks as to how to falsify the transfers so they would pass through the OFAC

filters:

           MPD Compliance are very uncomfortable at being asked periodically
           (currently by Nigel Weir and Gary Boon in Middle East) whether a certain
           formatting methodology will pass successfully through an OFAC filter. They
           feel it a relationship management responsibility to understand what the Iran
           payments represent and give advice/guidance to the Iranian banks on the


14   See id. at ¶ 1685.
15   See id. at ¶ 1685.
16   See id. at ¶ 1688.

                                                   13
     Case 1:17-cv-08709-LTS-GWG Document 198 Filed 04/22/19 Page 16 of 27



        circumstances, if any, in which payments are acceptable.” 17

        The Amended Complaint thus demonstrates Defendants knew exactly what they were

doing—and that what they were doing was benefiting Iran’s terrorist activities in Iraq, which were

carried out with the necessary involvement of FTOs. They made a business decision to commit

fraud for the state-owned banks of a State Sponsor of Terrorism, while knowing that by doing so

they would be giving terrorists unfettered access to wire transfers. Only HSBC’s emails have been

made publicly available, and even they provide a basis for a reasonable inference the other

defendants possessed the same general awareness.

        Finally, Defendants cannot escape liability by claiming that even if they processed the

transactions that provided funds to FTOs, they didn’t know the transfers were for terrorists—that

they were just a “cog” in the terrorism wheel. The acts of committing fraud and falsifying hundreds

of thousands of financial documents—worth hundreds of billions of dollars—over a prolonged

period of time for the purpose of providing terrorism money is what provides a bright- line

distinction between the Western Bank Defendants in this case and the rest of the international

banking community, and is the core of Plaintiffs’ plausible allegation that these banks are subject

to liability under the ATA as amended by JASTA.

        The Court further concluded that Plaintiffs’ Complaint was deficient because it did not

allege plausibly that Defendants provided substantial assistance to Iran and its Agents and Proxies.

See, e.g., Op. & Order, Doc. 195, pp. 12-13. In addition to adding allegations regarding the $2

billion Defendants helped fraudulently transfer to Hezbollah, the Amended Complaint also alleges

Defendants committed fraud and falsified documents for the shipments of weapons and supplies

to Iran (which Iran provided to FTOs) in direct violation of the Anti-Terrorism Controls of Section


17   See Amended Complaint, ¶ 1689.

                                                14
     Case 1:17-cv-08709-LTS-GWG Document 198 Filed 04/22/19 Page 17 of 27



6(j) of the Export Administration Act (EAA).

        The Amended Complaint alleges Iran used large hydraulic presses to manufacture

Explosively Formed Penetrators (EFPs)—which are classified as weapons of mass destruction—

and then provided the EFPs to terrorists. The Amended Complaint also alleges Iran started ramping

up its production of EFPs in 2005-2006, which is when there was a significant increase in terrorist

attacks in Iraq involving EFPs. Indeed, all 19 EFP attacks involved in this case occurred in 2005

or later. The Amended Complaint further alleges Standard Chartered Bank and Credit Suisse

processed fraudulent transactions involving the shipments of components for hydraulic presses to

Iran in the 2005-2006 timeframe. These shipments were illegal and violated the Anti-Terrorism

Controls of Section 6(j) of the EAA because hydraulic presses could be used to manufacture

weapons of mass destruction for terrorists. That is, Defendants facilitated the illegal shipments of

the exact equipment Iran needed to manufacture EFPs at the exact time Iran significantly increased

its manufacturing of EFPs. See, e.g., Amended Complaint, Section VI(3). This fact, alone, creates

a plausible inference that fully supports Plaintiffs’ claims.

        Khoram Sanat Producing Co., Diamond Steel FZE, and Alborz Steel are all Iranian front

companies and customers of Iranian banks. On June 20, 2005, Diamond Steel (which also had an

account with Standard Chartered Bank) sold $2,790,000 worth of 160-liter hydraulic

pumps/electromotors for large (likely 20-ton) hydraulic presses to Khoram Sanat Producing Co.,

and they were shipped to Tehran, Iran by IRISL (a later-designated SDGT). 18 Defendant Standard

Chartered Bank, and likely Defendant Credit Suisse, processed this fraudulent transaction and also

possessed the shipping documents for this transaction (the same documents relied on by




18   See Exhibit 15 attached to the Amended Complaint, Promontory Report at 77.

                                                  15
     Case 1:17-cv-08709-LTS-GWG Document 198 Filed 04/22/19 Page 18 of 27



Promontory to create its report19). These documents would have revealed these products were large

hydraulic pumps/electromotors for hydraulic presses—which were prohibited from being shipped

to Iran specifically because they could be used to manufacture weapons for terrorists. The

Amended Complaint further alleges there are at least 12 other transactions listed in the Promontory

Report, totaling over $26,773,000, between Khoram Sanat Producing Co., Diamond Steel FZE,

and/or Alborz Steel in the 2005-2006 timeframe for the shipment of components for hydraulic

presses to Iran. Again, IRISL was used to ship the equipment to Iran. 20

        EFP slugs are made of copper, and the Amended Complaint contains allegations showing

Standard Chartered Bank and HSBC were involved in facilitating transactions fraudulently

processed between National Iranian Copper, Inc. and Standard Metals, LTD for $203,798. 21 In

Linde, the Second Circuit held the question of general awareness was a jury question based upon

much less evidence:

        There is some record evidence that might permit a jury, properly instructed as to
        aiding abetting, to infer the requisite awareness. For example, certain
        communications dating from as early as 2001, i.e., before the attacks here at issue,
        could have alerted the bank that the transfers being requested therein were
        payments for suicide bombers . . . [b]ut we cannot conclude that such evidence, as
        a matter of law, compels a finding that the bank was aware that by processing future
        transfers it was playing a role in violent or life-endangering acts whose apparent
        intent was to intimidate or coerce civilians or to affect a government. Thus, we are
        obliged to vacate and remand for a jury to decide that question.

Linde, 882 F.3d at 330.




19  Promontory Financial Group, LLC (“Promontory”) was engaged in 2009 by Standard
Chartered to identify, collect, and review historical transaction records “with certain countries or
certain Specially Designated Nationals (‘SDNs’) subject to sanctions” administered by OFAC.
Promontory issued a report in 2011 that provides a window into the vast array of wrongdoings
undertaken by Standard Chartered Bank in concert with Iran and its agents and proxies.
20   See Exhibit 15 attached to the Amended Complaint, Promontory Report at 121-138.
21   See Exhibit 15 attached to the Amended Complaint, Promontory Report at 208.

                                                16
     Case 1:17-cv-08709-LTS-GWG Document 198 Filed 04/22/19 Page 19 of 27



               2. Conspiracy: Defendants’ Agreement

        The Court also dismissed Plaintiffs’ conspiracy claim because (according to the Court) the

Complaint did not allege Defendants entered into an agreement to commit an act of international

terrorism, shared a common purpose or plan with the FTOs to commit international terrorism, or

knew the financial services they provided would be directed toward international terrorism. See,

e.g., Op. & Order, Doc. 195, p. at 21 (“Plaintiffs’ allegations do not demonstrate that Defendants

entered into any agreements with the FTOs that committed the attacks at issue.”); id. (“Plaintiffs

do not allege any facts from which the Court can infer that … Defendants shared a common

purpose or plan with FTOs like Hezbollah.”); id. (“The Complaint pleads no facts from which the

Court can infer that Defendants knew that the financial services they provided to various Iranian

entities would be directed towards FTOs like Hezbollah, AAI and KH for the purpose of

committing violent or life-endangering acts.”).

        The amendments summarized above and set forth in Section V and VI of the Amended

Complaint, insofar as they demonstrate the plausibility of the aiding-and-abetting theory of

liability, simultaneously establish the plausibility of—and cure the perceived deficiencies with

respect to—the conspiracy theory of liability.

        As further support that Defendants (1) aided and abetted Iran and its Agents in Proxies in

committing acts of international terrorism; and (2) entered into the Conspiracy that proximately

caused Plaintiffs’ injuries/deaths, Plaintiffs’ Amended Complaint attaches the declarations of

Donald Semesky, Jr., 22 Robert Mazur,23 Everett Stern,24 and Thomas Nollner.25 Each declaration


22   See Exhibit 2 attached to the Amended Complaint, Declaration of Donald Semesky, Jr.
23   See Exhibit 3 attached to the Amended Complaint, Declaration of Robert Mazur.
24   See Exhibit 4 attached to the Amended Complaint, Declaration of Everett Stern.
25   See Exhibit 1 attached to the Amended Complaint, Declaration of Thomas Nollner.

                                                  17
    Case 1:17-cv-08709-LTS-GWG Document 198 Filed 04/22/19 Page 20 of 27



is briefly summarized below.

       Donald Semesky, Jr. is an expert in complex financial and money laundering investigations

and in financial sanctions programs administered by the U.S. government, including those focused

directly on anti-terrorism efforts. He spent thirty-five years in federal law enforcement, first

working for the Criminal Investigation Division of the Internal Revenue Service and then the Drug

Enforcement Administration. In both agencies, Mr. Semesky’s work focused on the prevention,

detection and prosecution of complex financial fraud and crime. In this matter, he reviewed

publicly available information as to the investigations by the Department of Justice of the Western

Bank Defendants, including their respective Deferred Prosecution Agreements and associated

Statements of Facts. Mr. Semesky’s affidavit provides a directly applicable overview of the

development of controlling frameworks for due diligence and anti-money laundering (“AML”)

regulations and laws which the Western Bank Defendants were obliged to adopt, implement and

follow. Premised upon that foundation, Mr. Semesky opines that every Defendant Bank had AML

compliance requirements and procedures in place during the time period relevant to this litigation.

He further opines that these AML procedures would have been mandatory both for US and EU

divisions of the Western Bank Defendants.

       Mr. Semesky also reviews and explains the common money laundering strategies devised

around the structures of correspondent banking relationships and commercial banking, and the role

of banks in encouraging, facilitating and concealing such schemes, particularly as to foreign

nations which sponsor terrorism. Based on all the foregoing, he opines further that, afforded the

opportunity to conduct discovery, the plaintiffs in this litigation will find additional evidence

establishing that all Western Bank Defendants were well aware of the prohibitions against financial

dealings with Iran and its agencies, banks, businesses and individuals, but intentionally disregarded



                                                 18
    Case 1:17-cv-08709-LTS-GWG Document 198 Filed 04/22/19 Page 21 of 27



those prohibitions, thereby endangering human life.

       Robert Mazur is a former Special Agent and served for twenty-seven years with one of

three U.S. federal agencies: the IRS (Criminal Investigation), the US Customs, Office of

Enforcement (now DHS, Homeland Security Investigations), and the Drug Enforcement

Administration (DEA). In all three of these criminal law enforcement agencies, his principal areas

of responsibility involved long-term investigations and prosecutions of international money

launderers and drug traffickers. while employed as a Special Agent in a Long-Term Undercover

Agent capacity, infiltrated various international drug trafficking organizations. Mr. Mazur’s

undercover role involved the coordination of laundering drug proceeds with various corrupt

financial institutions, businessmen, bankers, and financial planners. His affidavit offers insight

regarding the practice of amending payment messages, cover payments, the role of account

managers, the banker’s perspective, banks as facilitators of the underworld, and know your

customer procedures. After his review of publicly available information, it is his opinion that it is

more likely than not the Western Bank Defendants willfully and purposely engaged in transactions

they knew, or should have known, violated U.S. sanctions intended to deny the Iranian government

and its agents from gaining enrichment that enabled them to carry out state sponsored terrorism

against the U.S. and others. He also opines there are critical records and information concerning

these transactions that would corroborate the knowledge and intent of the banks, the banks’

employees, and the banks’ customers that carried out these transactions. He specifies the exact

types of documents that could be obtained through the discovery process to support and further

prove Plaintiffs’ allegations.

       Everett Stern was employed as an Anti-Money Laundering Officer at HSBC from October

2010 through October 2011. While employed at HSBC Mr. Stern was tasked with reviewing



                                                 19
    Case 1:17-cv-08709-LTS-GWG Document 198 Filed 04/22/19 Page 22 of 27



banking transactions, including wire transfers of U.S. dollars on behalf of HSBC and customers of

its correspondent banking services. While performing his job, Mr. Stern routinely saw current and

prior transactions processed by HSBC in which the originator or beneficiaries were specially

designated nationals or entities designated as Foreign Terrorist Organizations. Mr. Stern was

directed by HSBC management to underreport such transactions. Mr. Stern discovered that the

systems and procedures in place to monitor and clear alerts were being manipulated by HSBC’s

management to fraudulently decrease the number of alerts, and to fraudulently clear alerts without

performing proper due diligence. These systems include: Requests For Information (RFI); Country

Risk Ratings (CRR), Customer Account Monitoring Program (CAMP); Alert Monitoring System

(AMS); NORCOM; placing alerts in “watch” mode; and the mass clearing of alerts. Mr. Stern

provides additional and specific examples of this fraudulent conduct, too.

       Thomas E. Nollner is an expert in banking compliance, specializing in the fields of anti-

money laundering (AML) and combatting the financing of terrorism (CFT). For thirty years, he

served as a National Bank Examiner for the Office of the Comptroller of the Currency (OCC),

where he examined community, mid-sized, and large multi-national banks on issues of safety,

soundness, and compliance with various laws and regulations including the Bank Secrecy Act

(BSA) and Patriot Act, as well as the sanctions program administered and enforced by OFAC. In

2009, following his tenure with the OCC, Mr. Nollner joined the Office of Technical Assistance,

a branch of the U.S. Treasury Department. In this role, he spent three months assigned to Baghdad,

Iraq, where he assessed the AML/CFT regulatory regime of the Central Bank of Iraq. He continues

to work with the Central Bank of Iraq on AML/CFT regulatory issues to this day.

       Mr. Nollner’s declaration provides an overview of the governmental entities responsible

for combatting both anti-money laundering and the financing of terrorism. Mr. Nollner also details



                                               20
    Case 1:17-cv-08709-LTS-GWG Document 198 Filed 04/22/19 Page 23 of 27



the voluminous body of legislation, regulations, and guidelines applicable to all banks transacting

business within the U.S. financial system. Mr. Nollner opines that between 2003 and 2011,

information was readily available to the Western Bank Defendants concerning how their

institutions could be used to support terrorism. Mr. Nollner details how transactions in U.S. Dollars

must go through the OFAC filters in New York, and he explains that in order to evade the filters,

information from the wire transfers was stripped (i.e., removed from) or altered (e.g., adding

dots/dashes) in order to conceal the actual parties to the transactions. Mr. Nollner thus concludes

the Western Bank Defendants knew, or were willfully and purposefully ignorant or indifferent to,

their role in terror financing. Mr. Nollner goes on to opine that if these wire transfers had not been

stripped or altered, the sanctioned Iranian entities involved with the wires would have been

identified and flagged through OFAC, the transactions would have been blocked, and the funds

would not have been used to provide material support of terrorism.

           C. Primary Liability

       The Court dismissed the primary liability claims because it perceived that the Complaint

did not allege enough facts to demonstrate proximate cause or that Defendants committed “an act

of international terrorism.” Plaintiffs remedy the identified deficiency as follows:

               1. Proximate Cause

       The Court found the Complaint to contain insufficient allegations to support the proximate

cause element of primary liability. See, e.g., Op. & Order, Doc. 195 at 12, stating:

        “[T]he Complaint does not allege that Defendants participated in the attacks or
       provided money or goods directly to AAI, AAH, JAM, KH, or any other direct
       perpetrator of a relevant attack. Indeed, the Complaint does not even allege that
       Defendants provided money directly to the IRGC-QF, Hezbollah, or Al-Qaeda, but
       rather alleges that Defendants indirectly supported those organizations by
       providing financial services to Iranian banks, airlines, shipping and oil companies
       with relationships to those organizations. The Complaint proffers no nonconclusory
       allegation that the funds processed by Defendants for various Iranian entities were

                                                 21
    Case 1:17-cv-08709-LTS-GWG Document 198 Filed 04/22/19 Page 24 of 27



        in fact transferred to AAI, AAH, JAM, or KH, nor does it allege facts sufficient to
        support plausibly the inference that Iran and its Agents and Proxies would have
        been unable to assist AAI, AAH, JAM and KH in carrying out the attacks without
        Defendants’ assistance.”

The Amended Complaint (at Sections V and VI) contains additional factual allegations (discussed

above) addressing the stated deficiencies in two primary ways: (1) by showing the substantial

connection between Defendants’ conduct and the money transferred to terrorists; and (2) by

showing the substantial connection between Defendants’ conduct and the weapons the terrorists

used to kill/injure Plaintiffs.

        First, based upon the well pled factual allegations in the Amended Complaint (as discussed

above), it is a reasonable inference that Defendants were, in fact, the banks who committed the

fraud that enabled over $2 billion to be transferred to Hezbollah. Indeed, it’s not only plausible

that Defendants committed the fraud involved in those transactions; there are no other plausible

suspects other than the Defendants in this case. The Amended Complaint further alleges, based

upon the Deferred Prosecution Agreements, that each Defendant admitted to processing fraudulent

transactions on behalf of SDNs, which is a category that includes Specially Designated Global

Terrorists and members of FTOs. The identity of those SDNs is not publicly available. However,

every single one of those transactions could not have occurred but for Defendants’ fraud (unless

they enlisted another bank to commit the fraud).

        Second, the Amended Complaint contains well pled factual allegations that Defendants

Standard Chartered Bank and Credit Suisse were involved in the fraudulent transactions that

allowed Iran to procure the equipment necessary to manufacture EFP’s. These facts provide a

direct connection to Defendants’ acts of international terrorism and the Plaintiffs who were injured

by EFPs (which were involved in 19 of the 55 attacks).

        Based upon Defendants’ participation in the fraudulent transfers of over $2 billion to

                                                22
    Case 1:17-cv-08709-LTS-GWG Document 198 Filed 04/22/19 Page 25 of 27



Hezbollah, committing fraud and for SDNs, and falsifying documents to facilitate Iran’s

procurement of equipment to manufacture EFPs, Defendants’ conduct was a substantial

contributing factor in the sequence of events that led to the deaths/injuries of Plaintiffs.

               2. Act of International Terrorism

       The Court found “Plaintiffs have not alleged plausibly that Defendants’ conduct constituted

acts of international terrorism under the ATA.” Op. & Order, Doc. 195 at 15. International

terrorism is an act that, among other things, is dangerous to human life. Id. The Court stated the

allegations in the Complaint “provide no proper factual basis for an inference that Defendants’

provision of financial services to various Iranian entities augmented the resources of the terrorist

organizations that ultimately injured Plaintiffs.” Id. at 17. The Court concluded “[t]he Complaint

does not allege plausibly that the provision of banking services, which are not inherently violent

or dangerous, can be considered as acts dangerous to human life.” Id. at 17-18.

       The Amended Complaint cures this perceived deficiency by describing in detail the precise

nature of Defendants’ illegal, fraudulent, and false acts, and by explaining in detail how those acts

directly imperiled human life. Moreover, the Amended Complaint details how the acts not only

presented and created a risk to human life but in fact served as a conduit for and indispensable link

in the chain of events that caused actual harm to and loss of human life. See, e.g., Amended

Complaint, Section VIII. The Amended Complaint also discusses the fact Defendants willingly

and purposefully facilitated undetectable financial transactions for the benefit of known terrorists

and terrorism sponsors for many years, thousands of times, and in the amount of, at least, billions

of dollars. Id. Because the reasonably foreseeable consequence of such acts is the successful

support and commission of acts of terrorism, such acts are inherently dangerous to human life. Id.




                                                  23
     Case 1:17-cv-08709-LTS-GWG Document 198 Filed 04/22/19 Page 26 of 27



            D. Commerzbank and the Orphans Project

        The Court noted in a footnote that, although “Plaintiffs allege that Commerzbank

maintained an account for Orphans Project Lebanon e.V., and that the funds in this account were

transferred primarily to the Hezbollah Martyrs Foundation, a ‘designated’ organization,” the

“Complaint does not allege facts from which the Court can infer that Commerzbank knew about

the Orphans Project’s transfers to the Martyrs Foundation, or that the funds transferred to the

Martyrs Foundation account were then used to support AAH, JAM, KH or any of the other

‘Terrorist Groups’ or ‘Special Groups’ that allegedly committed the attacks that injured Plaintiffs.”

Op. & Order, Doc. 195, p. 13 n. 10. The Amended Complaint adds additional factual allegations

demonstrating Commerzbank did in fact know the Orphans Project was transferring funds to the

Martyrs Foundation to support terrorism. Specifically, that Amended Complaint alleges that while

a customer of Commerzbank, The Orphans Project Lebanon e.V. stated on its world-wide website

that the funds it raised were transferred directly to the bank account of the Lebanese Martyrs

Foundations 26 and that the Martyrs Foundation was designated as an SDN on July 24, 2007. The

Amended Complaint further alleges that, based on public reports and Commerzbank’s level of

sophistication and expertise in banking, it knew the Orphans Project was a Hezbollah fundraising

organization and that Hezbollah was the primary recipient of funds donated from the account

Martyrs Foundation, which leads to the plausible inference that funds transferred to the Orphans

Project were then given directly to Hezbollah. See, e.g., Amended Complaint, Section V(17).27



26   See Matthew Leavitt, Hezbollah: The Global Footprint of Lebanon's Party of God, 233 (2013).
27  Plaintiffs’ Amended Complaint contains other changes, such as the reordering of the causes of
action and the correction of the spelling of certain Plaintiffs’ names. These changes are not directly
relevant to the perceived deficiencies, as identified in the Court’s Opinion & Order, and do not
otherwise alter the parties, the substantive factual allegations, or the legal claims presented in this
case.

                                                  24
     Case 1:17-cv-08709-LTS-GWG Document 198 Filed 04/22/19 Page 27 of 27



Likewise, the Amended Complaint makes clear the HSBC Defendants also provided financial

services directly to FTOs.28

     IV.      Conclusion

           For the foregoing reasons, which are amplified in the proposed Amended Complaint and

the accompanying exhibits and declarations, Plaintiffs respectfully request that their Motion for

Leave to Amend be granted. Additionally, Plaintiffs request oral argument regarding the instant

motion.

Respectfully Submitted,                              Dated April 22, 2019


By: /s/ Christopher G. Paulos
Christopher G. Paulos (Pro Hac Vice)
Florida Bar No. 0091579
LEVIN, PAPANTONIO, THOMAS, MITCHELL,
RAFFERTY AND PROCTOR, P.A.
316 South Baylen Street, Suite 600
Pensacola, Florida 32502
Telephone: 850.435.7000
Facsimile: 850.436.6123
Email: cpaulos@levinlaw.com

Counsel for Plaintiffs




28 This fact is further supported by the government enforcement actions, as well as the
Declaration of Everett Stern.

                                                25
